CONCURRING OPINION BY
SMITH, JUDGE.
The cloth has four colored yarns running through the warp about an inch from the selvage. According to the uncontradicted evidence these colored yarns serve as a guide stripe or guide line for the overlapping and sewing together of strips of the cloth in the making of tarpaulins. It also appears that the goods are used as carpets, but it does not appear that when so used the colored yarns serve as a guide stripe.
If the fabric undyed be used for carpets, it is evident that the colored stripe would give a character to the carpet which it would not otherwise possess.
I therefore concur in the conclusion reached for the reasons stated by me in Bemis v. United States, suit No. 2137, this day decided.